DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2021 has been entered.
Claims 30-44 were previously pending, with claims 33-38 withdrawn from consideration. Applicant amended claim 30. Claims 30-32 and 39-44 are under consideration.
Applicant’s claim amendment overcame the previously presented rejection under 35 U.S.C. 112, first paragraph, written description. This office action contains new grounds for rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-32 and 39-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”


The nature of the invention and breadth of claims

Claims 30-32 and 39-44 are broadly drawn to a method for monitoring the progression of hepatocellular carcinoma (HCC) in a patient diagnosed as having HCC and treated with an anti-cancer therapy, comprising: 
(a) detecting a level of miR-16 miRNA in a serum sample from a human subject diagnosed as having liver cirrhosis, wherein the serum sample is obtained from the subject prior to administration of the anti-cancer therapy, by: 
(i) performing real-time reverse transcription polymerase chain reaction (RT-PCR) on the serum sample of (a) to measure a Ct value for miR-16 miRNA and a control Ct value for U6 small RNA, wherein the Ct value is measured using a detectably labeled probe specific for each miRNA assayed; and 
(ii) calculating a delta Ct value by subtracting the U6 control Ct value from the miR-16 Ct value; 
(b) detecting a level of miR-16 miRNA in a serum sample from a human subject diagnosed as having liver cirrhosis, wherein the serum sample is obtained from the subject at a time point following to administration of the anti-cancer therapy, by: 
(i) performing real-time reverse transcription polymerase chain reaction (RT-PCR) on the serum sample of (b) to measure a Ct value for miR-16 miRNA and a control Ct value for U6 small RNA, wherein the Ct value is measured using a detectably labeled probe specific for each miRNA assayed; and 
(ii) calculating a delta Ct value by subtracting the U6 control Ct value from the miR-16 Ct value; and (c) comparing the delta Ct value of (a)(ii) to the delta Ct value of (b)(ii).  
However, as will be further discussed, there is no support in the specification and prior art for the claimed methods.  The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
Working Examples

	The specification has a working example (pages 28-35) in which sera of patients with HCC and liver cirrhosis (105), chronic liver disease (CLD) (107) and healthy adults (71) were examined by semi-quantitative RT-PCR for levels of miR-1, miR-16, miR-122a, miR-139, miR-195, miR-199a and miR-224. The levels were normalized to U6 small RNA. Applicant discovered that sera of HCC patients had significantly median lower levels of miR-16, miR-199a and miR-195 than CLD or healthy subjects. As can be seen in Table 3, there was a wide range of miRNA levels observed in each population of subjects. Based on the distribution of Ct values in each HCC and CLD populations Applicant determined that a cutoff value of Ct = 6 for miR-16 and Ct = 10 for miR-199a provided best separation between the two groups.
There are no examples of detection of miR-16 levels before and after treatment with any anti-cancer therapy for patients with hepatocellular carcinoma, or evidence that the level of miR-16 changes with response to any anti-cancer therapy. There is no evidence that detecting the level of miR-16 in serum of patient with HCC leads to monitoring progression of HCC after any anti-cancer therapy treatment. Finally, the claims do not require that the treatment be directed at HCC.
Guidance  in the Specification.
	
The specification provides the following description:
“[0010] In another aspect, the invention provides methods for monitoring the effectiveness of an anti-cancer therapy (e.g., chemotherapy, radiation therapy, and/or surgical resection) in a patient diagnosed as having hepatocellular carcinoma. The level of any of the foregoing miRNAs are measured and optionally normalized to an internal RNA control. In one embodiment, the miRNA level is measured (i) prior to initiating anti-cancer therapy and (ii) after anti-cancer therapy has been initiated. The miRNA levels are compared as an indicator of the effectiveness of the anti-cancer therapy, wherein an increase in the miRNA level following the initiation of anti-cancer therapy indicates that the therapy is effective and no change or a reduction in the miRNA levels following the initiation of therapy indicates that the therapy was ineffective. In another embodiment, the miRNA level is measured after anti-cancer therapy has been initiated and the miRNA level is compared against at least one of (i) a reference level of one or more healthy individuals or one or more chronic liver disease patients.”
	Therefore the specification provides no guidance how to monitor the progression of HCC after any ant-cancer therapy.
	The unpredictability of the art and the state of the prior art
	
The references cited below provide evidence of unpredictability of using miRNA, and specifically miR-16 for the diagnosis and prognosis of HCC.
Mourad et al. (Cancer Biol. Ther., vol. 19, pp. 400-406, 2018) examined expression levels of miR-16, miR-34a, miR-125a, miR-139, miR-145, miR-199a and miR-221 in serum of patients with chronic hepatitis C without cirrhosis (CHC), patients with CHC and cirrhosis (LC) and HCV patients with HCC and healthy controls by real-time PCR (page 405; Table 1). As can be seen from Table 2 and Fig. 1A, there was very little difference in the level of miR-16 expression between patients with HCC and patients with CHC or liver cirrhosis, and miR-16 level was elevated as compared to normal controls, in contrast to the results presented by Applicants. 
Mourad et al. stated the following (page 403, fourth and fifth paragraph):
“Several reports have revealed the significant association of miR-16 with hepatocarcinogenesis, Qu et al.17 showed that when combining miR-16 expression with the traditional liver biomarkers, the diagnostic accuracy is highly improved. As was shown in our results, miR-16 was significantly upregulated in HCC patient group. However, according to Qu et al.17 miR-16 is downregulated in HCC patients, in which HCV infection was the underlying etiology in the study subjects. In 2014, Ge et al.18 also showed that miR-16 is downregulated in the sera of HCC patients which in combination with let-7f and miR-21 they can be used biomarkers for estimating the tumor size as well as recurrence. As a matter of fact, in 2009, Huang et al.19 have revealed through microarray analysis that miR-16 was upregulated in HCC patients with mixed etiologies compared to normal subjects.
Also, unlike what has been described in the literature, in the current study, miR-34a was upregulated in HCC patients compared to the healthy subjects. Both Miao et al.20 and Yu et al.21 have shown that miR-34a expression was declined in HCC. The conflicting results between the current study and what has been published in the literature might be attributed to a number of factors that impact the expression pattern of miRNAs in different studies. Such factors include the heterogeneity of the cancer patients, such as the tumor stage, treatment, and etiology. The type of specimen is also a major factor since different samples are continuously studied, like serum, plasma, paraffin-embedded tissue, or formalin-fixed tissue. Additionally, the differences in sample collection, processing, and preservation are all factors that might impact the outcome of the expression analysis. Different RNA isolation techniques, the quality and concentration of the isolated RNA, and the detection methods are all additional factors that might impact the miRNAs expression patterns. Even if the study was meticulously designed, using various methods and housekeeping transcripts for miRNA expression normalization might result in experimental bias and therefore yielding diverse miRNA expression profiles. Thus, normalization is essential in eliminating most of the non-biological variations in order to ensure accurate miRNA expression profiles.22” (emphasis added by examiner)
In a review published in 2019, Guerriero et al. (Hepatoma Res., vol. 5:6, pp. 1-22, 2019) examined possible circulating DNA and non-coding RNAS which could be useful in potential diagnosis and prognosis of HCC. Table 1 provides a list of a large number of potential diagnostic miRNAs evaluated in multiple studies. However, as can be seen on page 8, only a single study involved miR-16. Further, the results contradict each other for multiple miRNAs, even if they were measured in the same type of sample, such as plasma or serum (see, for example, miR-101 and miR-122 on page 7, miR-21 on page 8 and 9; miR-221 and miR-223 on page 9). 
Guerriero et al. teach the following (page 10, last two paragraphs):
“The use of plasma or serum is not the only source of variability of achieved results. An analysis of published studies strongly suggests that both pre-analytical and analytical procedures can affect results. Any change in tissue collection steps (like type of blood tubes, centrifugation strength and sample conservation) can generate differences in miRNA levels[54,55]. Considering the different hard-to-control sources of variability, it is not difficult to understand how uneven and sometimes even opposite results can easily derive.

In addition to technical reasons, aspects linked to experimental design can also be added to factors responsible for heterogeneity of results. The existence of various types of control populations represents indeed a source of variability and, in some cases, a limitation to the practical value of such results. In fact, for identifying useful biomarkers for the early detection of HCC it is very important to compare HCC not only with healthy controls but vs. cirrhotic patients, considering that 80%-90% of HCCs arise in this group of high-risk patients. A paradigmatic example is miR-122, a liver-specific miRNA whose level was found increased in serum/plasma of HCC patients in comparison with healthy patients[45,51], but studies found no significant differences when HCC patients were compared to cirrhotic or chronic hepatitis patients[51,56]. These findings indicate that increased circulating miR-122 levels likely reflect liver damage rather than the presence of an underlying HCC, indicating the importance of controls to draw conclusions.” (emphasis added by examiner)

miRNAs biomarkers useful for prognosing HCC are listed in Table 2, and biomarkers predictive of therapeutic response are listed in Table 3. MiR-16 is not listed in either table. Guerriero et al. teach the following (page 13, paragraphs 3-5, continued on page 14):
“Surgery is the treatment of choice for early HCC, however relapse is common[81]. Levels of circulating miRNAs were studied in patients who underwent surgical resection, revealing a correlation with the post-operative survival. For example, subjects with low serum miR-21 levels had a 29% 5-year survival rate, whereas those with high expression had a 14.3% 5-year survival rate[79]. Wang et al.[71] showed that levels of serum miR-148/152 family decreased in case of relapse after surgery. Ng et al.[82] showed that miR-1246 was an independent predictor of OS and disease-free survival of HCC patients after liver transplant.
In patients at intermediate HCC stage, recommended first-line therapy is trans-arterial chemoembolization (TACE)[83], while sorafenib is the standard first line-systemic therapy for patients with advanced tumors (BCLC C)[81]. The association between circulating levels of miR-122 and treatment outcome after TACE was evaluated in two recent studies. Kim et al.[84] found that high plasma miR-122 expression levels could be predictive for early and overall TACE insufficient responses and refractoriness in HCC patients. Suehiro et al.[85] found that exosomal miR-122 expression levels were significantly decreased after TACE, especially in patients with cirrhosis, and suggest that the reduction in exosomal miR-122 levels may reflect a decrease in the liver function, rather than the anti-tumor effects of the procedure. Other miRNAs were studied in HCC patients treated with TACE. For example, lower serum miR-335 levels were associated with a shorter OS[86], while lower expression of miR-200 in HCC patients predicted a better prognosis in HCC patients treated with TACE[87]. Considering the data reported, circulating miRNAs could be associated with clinical outcome of HCC patients treated with TACE.
There are no biomarkers to predict response to sorafenib. A small number of studies evaluated whether circulating miRNAs could predict or anticipate therapy responsiveness. From the analysis of miR-221 levels in sera from HCC patients who received sorafenib, Fornari et al.[88] found that the treatment determined an increase of miR-221 only in responders. Moreover, analyzing miR-221 levels in sera from HCC patients before sorafenib treatment, lower miR-221-circulating levels were associated with better response to the drug[88]. Analysing serum miRNA profiles during sorafenib therapy, Nishida et al.[89] found that miR-181a-5p was decreased in non-responder patients compared to responders, suggesting this miRNA as a candidate serum biomarker for predicting response to sorafenib.”
	Finally, as pointed out by Shen et al. (Scientific Reports, vol. 6:38311, pp. 1-21, 2016) based on extensive literature review, the potential miRNA biomarkers of HCC differ depending on the etiology of HCC. For example, even though there was a common set of putative miRNA differentially expressed in both HBV- and HCV-associated HCC, a larger number of miRNAS differed between these two types of HCC (Fig. 3). Shen et al. also showed that HCC-specific miRNAs depended on the ethnicity of the subjects (Fig. 4). 
	Therefore, as can be seen from the above references, miR-16-based diagnosis of HCC is unpredictable in view of conflicting results. Further, up to 2019, which is nine years after the earliest filing date of the instant application, no reference reported miR-16 as suitable for HCC prognosis after any type of anti-cancer treatment.
	Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to apply the claimed method to monitoring HCC subject after any anti-cancer therapy. First, subjects of all possible ethnicities and HBV- or HCV-based HCC would need to be tested for the level of miR-16 in their sera before and after any possible anti-cancer treatment, which includes surgery, trans-arterial chemoembolization (TACE), targeted therapy (sorafenib, regorafenib, lenvatinib and tivantinib), chemotherapy and immunotherapy. Then the effective levels for determining the effect of therapy over different time periods would need to be established to determine whether the therapy was effective. This would require years of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.

Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
  	In the instant case, as discussed above, in a highly unpredictable art where the presence and expression level of an miRNA biomarker depends on multiple factors, such as etiology of the HCC and ethnicity of the subject, as well as type of sample used and experimental handling protocol, the factor of unpredictability weighs heavily in favor of undue experimentation. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-32 and 39-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 30-32 and 39-44 are indefinite in claim 30. Claim 30 is indefinite because the claim does not recite a final process step which clearly relates back to the preamble.  The preamble states that the method is for monitoring the progression of HCC in a patient diagnosed as having HCC and treated with anti-cancer therapy, but the final process step is “comparing the delta Ct value of (a)(ii) to the delta Ct value of (b)(ii).  Therefore, it is unclear as to whether the claim is intended to be limited to a method of monitoring the progression of HCC or a method of compering delta Ct values.
No references were found teaching or suggesting claims 30-32 and 39-44, but they are rejected for reasons given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        August 27, 2021